DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
At [0024], it is unclear what is meant by “(0001)” and “<0001>”. 
At [0024], “Next, as illustrated in FIG. 2” should be “Next, as illustrated in FIG. 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 20120220105 A1, published 2012) in view of Nakano (US 20190115449 A1, published 2019), Makiyama (US 20150303291 A1, published 2015), Tsuchihashi (US 20110287234 A1, published 2011), and Aihara (US 20190079400 A1, published 2019).
Regarding claim 1, Ozaki teaches a method of manufacturing a semiconductor device [claim 1]. Ozaki also teaches a method for forming a GaN-based HEMT [0018], with a GaN-based semiconductor layer [0020], with an opening in the resist that exposes the underlying layer [0028, fig 1F]. Ozaki also teaches forming a Ni film in the 1st opening [0029, fig 1G].  Ozaki teaches an opening in the resist layer as seen in figure 1F. However, Ozaki does not teach that the 1st opening exposes the GaN semiconductor layer, due to the underlying protective layer. Nakano teaches another method of forming an HEMT with a GaN-based semiconductor layer [0013-0014], where a silicon nitride protective layer has an opening to the GaN-based semiconductor layer [0031, fig 4C]. As both methods are for forming a GaN-based HEMT, it would be obvious to a person of ordinary skill in the arts that allowing for an opening in the protective layer as taught by Nakano would result in comparable and expected results in the formation of a HEMT structure. Ozaki does not teach the use of an electron beam resist containing chlorine, just the use of a resist layer for use with UV exposure [0028].  Makiyama teaches the use of an electron beam resist for forming the gate structures for a GaN-based HEMT [col 2 lines 59-61]. Tsuchihashi further teaches a photoresist containing methyl a-chloroacrylate (containing chlorine) with a-methylstyrene, for use with electron beam irradiation [0012]. It would be obvious to a person of ordinary skill in the arts that the electron beam resist of Tsuchihashi would be applicable to the method taught by Ozaki, and would result in a comparable and expected resist structure for use in forming the HEMT gate structures. Ozaki does not teach the use of a shrink material that covers the side walls of the 1st opening. Aihara teaches the use of a shrink agent to cover a resist layer, including sidewalls, in the manufacturing of a semiconductor device with a T-shaped electrode, as seen in the electrode formed by Ozaki [0015-0019, fig 1-5]. It would be obvious to a person of ordinary skill in the arts that using the shrink material of Aihara with the method taught by Ozaki would create a comparable and similar electrode structure. Aihara further teaches the benefit of using the shrink agent, to suppress mixing as well as stably forming an opening portion in the resist [0004-0006].
Regarding claim 6, Ozaki teaches forming an Au film over the Ni film [0029].
Regarding claim 7, Ozaki teaches the removal of the resist material [0029, fig 1F-1G].  Ozaki does not teach the removal of a shrink material. Aihara teaches the removal of the shrink material and the resist layer after forming the metal film [0018]. It would be obvious to a person of ordinary skill in the arts that the removal of the shrink material as taught by Aihara would result in a similar and comparable metal structure as taught by Ozaki.
Regarding claim 8, Ozaki teaches forming a protective film over the GaN-based semiconductor layer [0027, fig 1E], which may be a silicon nitride film. However, Ozaki does not teach forming a second opening in the protective film. Nakano teaches forming an opening for the metal gate structure through the protective silicon nitride layer 21 [0017, fig 1]. As both methods are for forming a GaN-based HEMT, it would be obvious to a person of ordinary skill in the arts that allowing for an opening in the protective layer as taught by Nakano would result in comparable and expected results in the formation of a HEMT structure.

Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 20120220105 A1, published 2012) in view of Nakano (US 20190115449 A1, published 2019), Makiyama (US 20150303291 A1, published 2015), Tsuchihashi (US 20110287234 A1, published 2011), and Aihara (US 20190079400 A1, published 2019) as applied to claims 1 and 6-8 above, and further in view of Abe ("Contact hole shrink process with novel chemical shrink materials," Proc. SPIE 5753, Advances in Resist Technology and Processing XXII, (4 May 2005)).
	Regarding claims 2-5, Ozaki does not teach the use of a shrink material. Aihara teaches the use of a shrink material, but does not explicitly teach the removal of uncured portions of the shrink agent, though this can be seen in figures 2-3, where the uncured shrink agent 4 is missing when the subsequent resist layer is deposited. Abe also discloses a method of shrinking a contact hole by shrinking the opening in a resist with a shrink material by applying a shrink material to a photoresist, reacting with the acid in a photoresist with heat, then removing the unreacted shrink material [Section 2-3 and Fig 1 on page 3].  Abe teaches baking the shrink material at a temperature of 130-160C in figure 7.  Abe teaches that the shrink material can contain polyvinyl alcohol (PVA). Abe does mention PVA is disadvantageous due to low etching durability. However, etching durability is not necessarily a critical parameter in a lift-off process, and thus would not teach against its use.  Abe discloses openings in the resist of 100nm or smaller in examples in figure 8.  It would be obvious to a person of ordinary skill in the arts that applying the shrink material and method of Abe to the shrink method of Aihara would result in comparable and expected results, as both methods are used to similarly reduce the opening in a resist layer using a shrink material.
	Regarding claim 9, the instant claim recites most aspects of the invention that have been rejected in previous claims, except that the shrink agent baking temperature is between 140-160C. Abe does teach baking the shrink material at 158C and 160C in an example in figure 10, which falls within the range of the instant claim.  It would be obvious to a person of ordinary skill in the arts that applying the shrink material and method of Abe to the shrink method of Aihara would result in comparable and expected results, as both methods are used to similarly reduce the opening in a resist layer using a shrink material.

Conclusion
	No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lee whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./Examiner, Art Unit 1737                                                                                                                                                                                                        					/DUANE SMITH/                                                   Supervisory Patent Examiner, Art Unit 1737